Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 February 24, 2016

The Court of Appeals hereby passes the following order:

A16A0743. LISA WILSON v. AUGUSTIN BARCHERS.

      Lisa Wilson filed a personal injury action against Augustin Barchers, and
Barchers filed a motion to dismiss for insufficiency of service of process. The trial
court granted the motion to dismiss in an order entered on June 11, 2015. Wilson
filed a motion for reconsideration, which the trial court denied on October 6, 2015.
Wilson filed a notice of appeal from the trial court’s order on October 21, 2015.
However, we lack jurisdiction.
      A notice of appeal must be filed within 30 days after entry of an appealable
order. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is an
absolute requirement to confer jurisdiction on this Court. See Couch v. United
Paperworkers Intl. Union, 224 Ga. App. 721 (482 SE2d 704) (1997). The denial of
a motion for reconsideration is not directly appealable. Bell v. Cohran, 244 Ga. App.
510, 511 (536 SE2d 187) (2000). And the filing of such a motion does not extend the
time for appealing the underlying judgment – here, the order granting the motion to
dismiss. See id. Wilson’s notice of appeal, therefore, is invalid as to the order
denying her motion for reconsideration and untimely as to the order granting the
motion to dismiss. Accordingly, we lack jurisdiction to consider this appeal, which
is hereby DISMISSED.
Court of Appeals of the State of Georgia
                                     02/24/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.